Citation Nr: 0420387	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for scar, 
left forearm, S/P laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1971 to August 
1974.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in December 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic 
tinnitus.

2.  The veteran has a non-tender, non-painful scar of the 
left forearm, the residual of a superficial laceration, with 
no associated limitation of function.   


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an initial compensable evaluation for a 
scar, left forearm, S/P laceration, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7805 (2003). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that 
the appellant has been notified of the applicable laws 
and regulations, which set forth the criteria for 
entitlement to VA benefits.  Specifically, the 
discussions in the July 2002 RO letter, the September 
2002 rating decision, and the October 2002 statement of 
the case have collectively informed the appellant of the 
information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the 
July 2002 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records, including a VA examination.  Since the 
appellant was afforded a VA examination with opinion in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  The veteran specifically 
failed to list any medical facilities that would have records 
concerning his tinnitus claim on an August 2002 VA form 21-
4138.  Under these circumstances of this particular case, no 
further action is necessary to assist the appellant with the 
claims.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. See Pellegrini. In this case, the RO provided 
notice about what evidence the veteran needed to submit to 
establish entitlement and what the VA would do to assist him 
in July 2002, prior to the RO's decision to deny the claim in 
September 2002 as anticipated by the recent court holding.  
In other words, the VCAA notice was timely. 


Criteria and Analysis

Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for tinnitus or ringing 
in the ears.  The May 1974 Report of Medical Examination 
prior to discharge reported that the veteran's ears were 
normal, hearing was normal, and no defects were noted.  The 
DD 214 lists the veteran's primary specialty as an offset 
pressman.   

There are no post-service medical records involving tinnitus 
or a hearing condition contained within the record.  The 
veteran failed to indicate any medical evidence, VA or 
private medical records, that would assist him in his claim 
on his August 2002 VA form 21-4138.  He has also failed to 
provide any documents that reflect tinnitus since August 
2002.  There were no hearing defects or ringing in the ears 
noted in the veteran's August 2002 VA general examination.    

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
There is no evidence of a diagnosis of tinnitus in this case.  
The veteran may claim that he has tinnitus, however, as a lay 
person he is not competent to make a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Without a 
medical diagnosis of current tinnitus, the veteran's claim 
must be denied.         


Scar on Left Forearm

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

While this appeal was pending the rating criteria for scars 
changed in August 2002.  Here either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

The veteran's service-connected scar, left forearm, S/P 
laceration has been rated by the RO under the provisions of 
Diagnostic Code 7805.  This regulatory provision, under both 
the old and new criteria, is rated on limitation of function 
of affected part.  However, in the August 2002 compensation 
and pension examination, the examiner found that "there does 
not appear to be any underlying muscle or tendon injury.  
Isolated nerve tendon and vascular testings are otherwise 
unremarkable, including the ulnar digital nerves."  Since 
the examiner did not find any limitation of function, the 
veteran is not entitled to a compensable rating under this 
Diagnostic Code. 

In addition to finding no muscle, tendon, or nerve damage, 
the examiner in the August 2002 exam found that Tinel's over 
the scar was negative as well as negative over the elbow.  On 
physical examination the scar was measured as a six 
centimeter longitudinal incision along the ulnar aspect of 
the distal forearm.  The scar was not retracted.  X-rays of 
the forearm were within normal limits.  The veteran did 
report difficulty with his forearm but he was not taking any 
medication for it.  The veteran failed to report pain at the 
examination but did report numbness when the forearm was 
cold.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In the 
present case, the provisions of Codes 7801, 7802, 7803, and 
7804 are also potentially applicable, and the Board will 
therefore consider the claim under these additional Codes as 
well.  

Under the old regulations for Diagnostic Codes 7801 and 7802 
the scars involved must be burn scars of third and second 
degree, respectively.  The veteran's scar is a laceration as 
a result of a motorcycle accident, according to service 
medical records, and not due to a burn.  The veteran, 
therefore, is not entitled to a compensable rating under 
these Diagnostic Codes.

Under the old regulation for Diagnostic Code 7803, a rating 
of 10 percent is warranted with superficial, poorly nourished 
scars with repeated ulceration.  There is no evidence that 
the veteran's scar is poorly nourished with repeated 
ulceration.  The examiner in the VA examination noted no 
ulceration of the scar.  

Under both the new and old regulations for Diagnostic Code 
7804, a rating of 10 percent is warranted where superficial 
scars are painful on examination.  The veteran did not report 
pain in his scar upon examination.  The Tinel's test over the 
scar was negative and the examiner did not note any pain.  
Since the veteran's scar is not painful upon examination, the 
veteran is not entitled to a compensable rating under this 
code.       

Under the new regulation for Diagnostic Code 7801 a scar must 
be deep as opposed to superficial.  The evidence upon 
examination is that this scar did not affect the muscles, 
tendons, or nerves.  There is no evidence that the veteran's 
scar damaged the underlying soft tissue.  Consequently, the 
veteran is not entitled to a compensable rating under this 
code. 

Under the new regulation for Diagnostic Code 7802, a rating 
of 10 percent is warranted where superficial scars have an 
area of 144 square inches or greater.  There is no evidence 
in the record of the veteran's forearm scar measuring 144 
square inches or greater.  The scar is only six centimeters 
long, a couple of inches long.  The veteran's scar could not 
be wide enough to measure 144 square inches; therefore, the 
veteran is not entitled to a compensable rating under this 
code.   

Under the new regulation for Diagnostic Code 7803, a rating 
of 10 percent is warranted where superficial scars are 
unstable.  There is no evidence in the record that the 
veteran's scar is unstable.  The examiner noted that the scar 
was not retracted and did not note any instability.  Since 
the veteran's scar is not unstable, the veteran is not 
entitled to a compensable rating under this code.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, since the veteran is not entitled to a compensable 
rating under any of the related Diagnostic Codes, the Board 
finds a compensable rating is not warranted.  Additionally, 
the Board finds that service connection for tinnitus is not 
warranted, since there is no evidence of a current 
disability.  In making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions. 




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for scar, left 
forearm, S/P laceration, is denied.




	                        
____________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



